UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4250


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL BAILEY, JR., a/k/a Samuel Bailey,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:14-cr-00024-1)


Submitted:   January 27, 2015             Decided:   February 3, 2015


Before WILKINSON, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Michael Vaught, HAROLD M. VAUGHT ATTORNEY AT LAW,
Norwalk, California, for Appellant. R. Booth Goodwin II, United
States Attorney, Erik S. Goes, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel    Bailey,      Jr.,   a   sex   offender   subject   to   the

requirements of the Sex Offender Registration and Notification

Act (“SORNA”), entered a conditional plea of guilty to a charge

of failing to register after he moved from West Virginia to

Ohio.     He appeals the district court’s denial of his motion to

dismiss the indictment, arguing that the Southern District of

Ohio, in which he was required to register, is the proper venue

for his prosecution.

            This court reviews de novo a district court’s venue

determination.        United States v. Jefferson, 674 F.3d 332, 364

(4th Cir. 2012).       Venue lies in the state and district where the

offense was “committed.”           U.S. Const. art. III, § 2, cl. 3; Fed.

R. Crim. P. 18.        Where, as here, the criminal statute does not

contain an express venue provision, the court must determine

proper venue by considering “the nature of the crime alleged and

the   location   of    the   act    or    acts   constituting   it.”     United

States v. Bowens, 224 F.3d 302, 308 (4th Cir. 2000) (internal

quotation marks omitted).

            A convicted sex offender’s act of interstate travel

both “serve[s] as a jurisdictional predicate for § 2250 [and] is

also . . . the very conduct at which Congress took aim” in

enacting the statute.        Carr v. United States, 560 U.S. 438, 454

(2010).     Bailey’s offense necessarily involved more than one

                                          2
district     because      it    required    interstate         travel   between    West

Virginia and Ohio.             In this situation, venue is governed by 18

U.S.C.   §     3237(a)     (2012),    which        provides     that    “any     offense

against the United States begun in one district and completed in

another, or committed in more than one district, may be . . .

prosecuted     in   any    district    in       which   such    offense    was    begun,

continued, or completed.”

             Bailey’s      offense     began       when    he     moved    from    West

Virginia, which gave rise to his obligation to register in Ohio,

and was completed when he failed to register in Ohio.                       42 U.S.C.

§ 16913(c) (2012).             Because Bailey’s offense commenced when he

moved from the Southern District of West Virginia, venue there

is proper.      See United States v. Lewis, 768 F.3d 1086, 1090-94

(10th Cir. 2014) (holding that venue for § 2250 violation was

proper in district from which defendant moved); United States v.

Leach,   639 F.3d 769,    771-72     (7th    Cir.   2011)       (same);    United

States v. Howell, 552 F.3d 709, 717-18 (8th Cir. 2009) (same).

Bailey’s reliance on the Eighth Circuit’s decision in United

States v. Lunsford, 725 F.3d 859 (8th Cir. 2013), is misplaced

as that decision does not address the issue of venue and is

based on inapposite facts.            See id. at 861-64 (holding no SORNA

violation when defendant moved to foreign country and failed to

update registration in district where he formerly resided).



                                            3
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4